Citation Nr: 1705510	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  07-10 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating greater than 40 percent for spondylolisthesis of L5-S1 with spondylolytic changes and degenerative disc disease (DDD) at L5-S1.  

2.  Entitlement to increased disability ratings for L5-S1 radiculopathy, left lower extremity (LLE), evaluated as 10 percent disabling prior to August 27, 2012; 20 percent disabling from August 27, 2012; and 40 percent disabling from January 30, 2015.  

3.  Entitlement to a separate compensable rating for L5-S1 radiculopathy, right lower extremity (RLE), prior to August 27, 2012; and a rating greater than 20 percent from August 27, 2012.  

4.  Entitlement to a separate compensable rating for bowel or bladder impairment associated with the service-connected low back disability.  

5.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities, prior to August 27, 2012.  


6.  Entitlement to automobile or other conveyance and adaptive equipment or adaptive equipment only.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The case has a long and complex procedural history which was provided in detail in the Board's February 2016 remand.  It will not be repeated here.  The remand directives were that the Veteran be scheduled for a video conference hearing.  The requested hearing before the undersigned Veterans Law Judge (VLJ) was conducted in August 2016.  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Regrettably, the Board finds that additional development is required before the claims on appeal are decided.  

A review of the record shows that the Veteran was last issued a supplemental statement of the case (SSOC) with regards to claims #1 - #5 in March 2015.  In April 2016, an "Expert Independent Medical Review" was received from a private physician, D.B.M., Jr., M.D., J.D., in support of the Veteran's claims for increased ratings and for a TDIU.  The documents received, to include the physician's curriculum vitae and medical treatise evidence, were not reviewed and considered by the AOJ.  Further, the Veteran did not submit a waiver of AOJ consideration with the records submitted.  As the substantive appeal in this case was submitted prior to February 2, 2013, without a waiver of AOJ consideration, pertinent and non-duplicative evidence received at the Board after the last SSOC must first be considered by the AOJ.  38 C.F.R. §§ 19.37(a), 20.1304(c) (2016).   Therefore, the AOJ must consider the new evidence before the case can be returned to the Board for further appellate action.  

Moreover, as to claim # 4 - entitlement to a separate compensable rating for bowel or bladder impairment associated with the service-connected low back disability, it is concluded that a medical opinion is necessary.  Specifically, it is noted that review of the record reflects that when the Veteran underwent VA infectious intestinal diseases examination in November 2013, it was noted that he had a history of bladder tumors.  While he had no voiding or urinary dysfunction residuals at the time of this examination, the Veteran testified in August 2016 as to increased frequency of urination, to include that he now had to get up during the might (1-2 times per night) to go to the bathroom.  He said he was told that this was associated with his low back disorder.  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

A review of the record also discloses that the RO issued a decision in October 2015 wherein it denied entitlement to automobile or other conveyance and adaptive equipment or adaptive equipment only.  The Veteran, through his attorney, submitted a Notice of Disagreement (NOD) later that month (see VA FORM 21-0958), contesting that decision.  The RO has not issued a Statement of the Case (SOC) that addresses this matter.  Therefore, the Board directs that the RO issue a SOC, as directed below, in accordance with 38 C.F.R. §§ 19.26, 19.29 (2016) and Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, the Board accepts limited jurisdiction over this issue, for the sole purpose of remanding to order issuance of a SOC along with information about the process for perfecting an appeal, if the Veteran so desires.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA medical records following the procedures set forth in 38 C.F.R. § 3.159(c) (2016).  

2.  Then, schedule the Veteran for a VA examination, by an examiner with the appropriate expertise, to determine the nature and etiology of any bowel or bladder impairment, if present.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests should be accomplished and all clinical findings should be reported in detail.  

(a) The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has bowel or bladder impairment of service onset or otherwise related to service.  In rendering the opinion, the examiner must consider the Veteran's statements regarding the onset and continuity of symptomatology.  

(b) The examiner should also opine as to whether it is at least as likely as not (50 percent or greater probability) that any bowel or bladder impairment found is proximately due to or the result of a service-connected disability, to include low back and lower extremity radiculopathy disorders. 

(c) The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any bowel or bladder impairment found is aggravated (permanently worsened beyond the natural progress of the disorder) by a service-connected disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  

The examiner should clearly set forth the complete rationale for all opinions expressed.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.  

If the examiner finds that he/she cannot provide an opinion without resorting to speculation, he/she should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  He/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)  

3.  As to the issue of entitlement to automobile or other conveyance and adaptive equipment or for adaptive equipment only, the AOJ/RO should undertake all actions required by 38 C.F.R. § 19.26 (2016), including issuance of an SOC, so that the Veteran may have the opportunity to complete an appeal on that issue (if he so desires) by filing a timely substantive appeal.  

4.  Upon completion of the above, and any other development deemed necessary, the AOJ/RO should readjudicate the issues on appeal of entitlement to a disability rating greater than 40 percent for 

spondylolisthesis of L5-S1 with spondylolytic changes and DDD at L5-S1; entitlement to increased disability ratings for L5-S1 radiculopathy, LLE, evaluated as 10 percent disabling prior to August 27, 2012; 20 percent disabling from August 27, 2012; and 40 percent disabling from January 30, 2015; entitlement to a separate compensable rating for L5-S1 radiculopathy RLE, prior to August 27, 2012, and a rating greater than 20 percent from August 27, 2012; entitlement to a separate compensable rating for bowel or bladder impairment associated with the service-connected low back disability; and entitlement to a TDIU prior to August 27, 2012.  

If the Veteran perfects his appeal as to entitlement to automobile or other conveyance and adaptive equipment or for adaptive equipment only by submitting a timely and adequate substantive appeal after a SOC is issued, the RO should also readjudicate that issue  

If all of the desired benefits are not granted, a SSOC should be furnished to the Veteran and his representative.  The case should then be returned to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

